        Case 2:20-cv-07444 Document 1-1 Filed 08/18/20 Page 1 of 4 Page ID #:4




1    NICOLA T. HANNA
     United States Attorney
2    DAVID M. HARRIS
     Assistant United States Attorney
3    Chief, Civil Division
     BRENDAN T. MOCKLER (CBN 302083)
4    Assistant United States Attorney
     Chief, Financial Litigation Section
5    ROBERT I. LESTER (CBN 116429)
     Assistant United States Attorney
6          Federal Building, Suite 7516AA
           300 North Los Angeles Street
7          Los Angeles, CA 90012
           Telephone: (213) 894-2464
8          Facsimile: (213) 894-7819
           Email: Robert.Lester@usdoj.gov
9
     Attorneys for Plaintiff
10   United States of America
11                          UNITED STATES DISTRICT COURT
12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
14   UNITED STATES OF AMERICA,              No. CV 20-7444
15                      Plaintiff,              [CR 18-0378-DSF]
16                v.
                                            WRIT OF CONTINUING
     INWOOK YOO,                            GARNISHMENT
17
18                      Defendant.              [WELLS FARGO BANK, N.A.]

19
20                                          [28 U.S.C. § 3205(c)(1)]

21
22
23
24
25
26
27
28
           Case 2:20-cv-07444 Document 1-1 Filed 08/18/20 Page 2 of 4 Page ID #:5




1    TO GARNISHEE WELLS FARGO BANK, N.A.:
2            The United States has filed an application for a Writ of Continuing Garnishment
3    against $20,191.32 of the nonexempt funds, assets, and/or property of defendant/
4    judgment debtor Inwook Yoo, in the possession and control of garnishee Wells Fargo
5    Bank, N.A. This Writ of Continuing Garnishment is an enforcement action by the
6    United States against Inwook Yoo in connection with the bail bond judgment entered
7    in United States v. Inwook Yoo, CR 18-0378-DSF, by the United States District Court
8    for the Central District of California.
9    (1)     This WRIT OF CONTINUING GARNISHMENT IS ISSUED against
10           defendant/judgment debtor Inwook Yoo as to Wells Fargo Bank, N.A. for
11           Inwook Yoo’s nonexempt funds, assets, and/or property in the custody, control,
12           or possession of Wells Fargo Bank, N.A. .
13   (2)     On January 6, 2020, the United States District Court for the Central District of
14           California imposed the following debt against Inwook Yoo as follows:
15               Bond Forfeiture: $20,000.00, plus interest and costs.
16   (3)     The balance of this bail bond judgment debt is $20,191.32, calculated through
17           August 17, 2020.
18   (4)     The name and address of Garnishee or the Garnishee’s authorized agent is:
19                        Wells Fargo Bank, N.A.
                          Attn: Legal Order Processing
20
                          P.O. Box 29779
21                        Phoenix, Arizona 85038
22   (5)     The address for plaintiff United States of America is:
23                        Office of the United States Attorney, Financial Litigation Section
24                        Suite 7516AA-Federal Building, 300 N. Los Angeles Street
25                        Los Angeles, California 90012
26   (6)     Defendant/judgment debtor’s Social Security Number is: XXX-XX-1784. His last
27           known address is: Inwook Yoo, Los Angeles, California.
28   ///
                                                   2
           Case 2:20-cv-07444 Document 1-1 Filed 08/18/20 Page 3 of 4 Page ID #:6




1    (7)     Counsel for plaintiff United States of America is:
2                         Robert I. Lester, Assistant United States Attorney
                          Ste. 7516AA-Federal Building, 300 N. Los Angeles Street
3                         Los Angeles, California 90012
4
             Wells Fargo Bank, N.A. is ordered to withhold and retain $20,191.32 from any
5
     funds, assets, and/or property of Inwook Yoo in the custody, control, or possession of
6
     garnishee Wells Fargo Bank, N.A., beginning immediately until further order from the
7
     Court. 28 U.S.C. § 3205(c)(2)(F).
8
             GARNISHEE SHALL ANSWER THIS WRIT in writing, under oath, within TEN
9
     (10) DAYS after service of the writ of continuing garnishment and shall respond therein
10
     to the following questions:
11
             (A) Whether Garnishee has custody, control or possession of any property of
12
                 Defendant;
13           (B) What is a description of the property and the value thereof;
14           (C) Whether Garnishee owed Defendant any debt on the date the Writ was served
15               and the amount and basis of the debt; and
16           (D) Whether Garnishee anticipates owing any debt to Defendant in the future.
17           GARNISHEE SHALL file the original answer to this writ within ten (10) days of
18   receipt of this writ with the Clerk of the United States District Court, 255 E. Temple
19   Street, Room 180, Los Angeles, California 90012. Additionally, Garnishee is required
20   to serve a copy of the answer on Defendant Inwook Yoo, and also on the attorney for
21   plaintiff United States of America: Robert I. Lester, Assistant United States Attorney,
22   Financial Litigation Section, Suite 7516AA, Federal Building, 300 North Los Angeles

23   Street, Los Angeles, California 90012.
             IF YOU FAIL TO ANSWER THIS WRIT OR WITHHOLD AND RETAIN
24
     PROPERTY IN ACCORDANCE WITH THIS WRIT, THE UNITED STATES OF
25
     AMERICA MAY PETITION THE COURT FOR AN ORDER REQUIRING YOU TO
26
     APPEAR BEFORE THE COURT. IF YOU FAIL TO APPEAR OR DO APPEAR AND
27
     FAIL TO SHOW GOOD CAUSE WHY YOU FAILED TO COMPLY WITH THIS
28
                                                   3
        Case 2:20-cv-07444 Document 1-1 Filed 08/18/20 Page 4 of 4 Page ID #:7




1    WRIT, THE COURT MAY ENTER A JUDGMENT AGAINST YOU FOR THE VALUE
2    OF THE DEBTOR’S NONEXEMPT PROPERTY AS WELL AS REASONABLE
3    ATTORNEY’S FEES.
4         IT IS UNLAWFUL TO PAY OR DELIVER TO DEFENDANT ANY
5    PROPERTY LEVIED UPON BY THIS WRIT UNTIL FURTHER ORDER OF
6    COURT.
7         The garnishment is continuing in nature and shall constitute a lien against
8    Defendant’s nonexempt property.
9         The garnishment shall continue and survive until any of the following occurs:
10        (a) The debt is satisfied in full;
11        (b) The property in the possession, custody or control of Garnishee is exhausted;
12        (c) Plaintiff United States of America has released the garnishment; or
13        (d) The Court orders that the garnishment be quashed.
14   DATED: August __, 2020.
                                          CLERK, UNITED STATES DISTRICT COURT
15
                                          By: DEPUTY CLERK
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                4
